Exhibit 10.7

Execution Version

TERMINAL SERVICES AGREEMENT

by and between

ENVIVA PORT OF CHESAPEAKE, LLC

and

ENVIVA WILMINGTON HOLDINGS, LLC

Dated: April 9, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

Definitions

  1   

Section 2.

Term

  6   

Section 3.

Terminal Services; Shipment Commitment

  6   

3.1

Terminal Services

  6   

3.2

Shipment Commitment

  6   

Section 4.

Fees; Invoices and Payments

  7   

4.1

Terminal Services Fee; Included Services

  7   

4.2

Payment of Terminal Services Fee; Escalation

  7   

4.3

Taxes and Other Charges

  7   

4.4

Monthly Statements and Invoices

  8   

4.5

Payment of Fees

  8   

4.6

Records and Audits

  8   

4.7

Inventory Accounting

  8   

4.8

Shrinkage

  9   

Section 5.

Operations; Deliveries; Loading

  9   

5.1

Inbound Truck Deliveries

  9   

5.2

Use of Berth

  9   

5.3

Notification of Arrival of Vessels

  10   

5.4

Vessels

  10   

5.5

Demurrage

  10   

5.6

Compliance

  10   

5.7

Filings, Disclosure and Reports

  10   

5.8

Berth Operating Hours

  10   

5.9

Terminal Maintenance

  11   

5.10

Credentials

  11   

5.11

Minimum Rate of Loading Requirements; Despatch

  11   

5.12

Limitation of Services

  12   

5.13

Required Improvements

  12   

5.14

Ownership of Equipment

  12   

5.15

Title

  12   

Section 6.

Biomass Quality Standards; Measurement

  12   

6.1

Quality Requirements

  12   

6.2

Deliveries Not Meeting Quality Requirements

  12   

6.3

Commingling

  13   

6.4

Biomass Loss or Damage

  13   

6.5

Measurement

  13   

Section 7.

Consequential Damages Waiver

  13   

Section 8.

Force Majeure Event

  14   

8.1

General

  14   

 

- i -



--------------------------------------------------------------------------------

8.2

Notice

  14   

8.3

Make-up

  14   

8.4

Termination

  14   

Section 9.

Inspection of and Access to Terminal

  15   

9.1

Inspections

  15   

9.2

Nature of Access Right

  15   

Section 10.

Assignment

  15   

10.1

Assignment Generally

  15   

10.2

Permitted Assignments

  15   

Section 11.

Compliance with Law and Safety

  16   

Section 12.

Default, Termination and Other Remedies

  16   

12.1

Customer Default

  16   

12.2

Owner Remedies for Customer Default

  16   

12.3

Owner Default

  17   

12.4

Customer Remedies for Owner Default

  17   

12.5

Remedies of Each Party Generally

  17   

12.6

Lien on Biomass

  18   

Section 13.

Insurance

  18   

13.1

Customer’s Required Insurance

  18   

13.2

Customer Certificates of Insurance; Notification of Changes or Lapse

  19   

13.3

Owner’s Required Insurance

  19   

13.4

Owner Certificates of Insurance; Notification of Changes or Lapse

  19   

13.5

Reports of Accidents and Injuries

  20   

13.6

Application of Insurance Proceeds

  20   

Section 14.

Indemnity and Liability

  20   

14.1

Indemnification of Customer Group

  20   

14.2

Indemnification of Owner Group

  20   

14.3

Notice; Procedure

  20   

Section 15.

Other Representations, Warranties and Covenants

  21   

Section 16.

Miscellaneous

  22   

16.1

Notices

  22   

16.2

Interpretation

  22   

16.3

Amendment

  23   

16.4

Severability of Provisions

  23   

16.5

Entire Agreement

  23   

16.6

Counterparts; Electronic Signatures

  23   

16.7

Third Parties

  24   

16.8

Non-Recourse

  24   

16.9

Attorneys’ Fees

  24   

16.10

No Waiver

  24   

 

- ii -



--------------------------------------------------------------------------------

16.11

No Agency

  24   

16.12

Governing Law

  24   

16.13

Dispute Resolution

  24   

Section 17.

Confidentiality

  25   

17.1

Confidentiality

  25   

17.2

Confidentiality Carve-outs

  25   

17.3

Securities Filings

  26   

17.4

Press Releases

  26   

Exhibit A COMMERCIAL DETAILS

  A-1   

Exhibit B MARINE NOMINATIONS AND SCHEDULING

  B-1   

Exhibit C SPECIFICATIONS

  C-1   

 

- iii -



--------------------------------------------------------------------------------

TERMINAL SERVICES AGREEMENT

This Terminal Services Agreement (this “Agreement”) is made effective this 9th
day of April, 2015 (“Effective Date”) by and between Enviva Port of Chesapeake,
LLC, a Delaware limited liability company (“Owner”), and Enviva Wilmington
Holdings, LLC, a Delaware limited liability company (“Customer”), sometimes
referred to individually as “Party” and collectively as “Parties.” In
consideration of the mutual promises contained in this Agreement, the Parties
agree to the following terms and conditions relating to the provision of marine
terminal services related to the Biomass (as hereinafter defined).

RECITALS

A. Owner operates a wood pellet export facility located within the marine
terminal under the jurisdiction of the Chesapeake Port Authority (the “Port
Authority”) in Norfolk, Virginia (the “Terminal”) for the receipt, discharge and
loading of Biomass for export by ocean-going vessel.

B. Customer is in the business of processing, purchasing and selling Biomass.

C. Owner and Customer desire to enter into this Agreement to memorialize the
terms and conditions whereby Customer will deliver, or cause to be delivered,
Biomass to the Terminal for the receipt, discharge and loading for export by
ocean-going vessels, and Owner will provide such services for Customer, on and
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Owner and
Customer agree as follows:

AGREEMENT

Section 1. Definitions. In this Agreement, unless the context requires
otherwise, the terms defined in the preamble have the meanings indicated and the
following terms will have the meanings indicated below:

“Affected Party” has the meaning indicated in Section 8.1.

“Affiliate” means, with respect to any Person, any other Person that is directly
or indirectly controlling, controlled by or under common control with, such
Person; provided, that for purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting interests, by contract or otherwise, and “controlling”,
“controlled by” and “under common control with” have corresponding meanings.

“Agent” means any contractor, agent, employee or other representative accessing
the Terminal in connection with this Agreement on behalf of, at the request of
or for the benefit of Customer.



--------------------------------------------------------------------------------

“Bankrupt” means with respect to any Person, such Person (a) files a petition or
otherwise commences, authorizes or acquiesces in the commencement of a
proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar Law; (b) has any such petition, action or proceeding filed or
commenced against it and such petition, action or proceeding is not stayed or
dismissed within sixty (60) Days after filing; (c) makes an assignment or any
general arrangement for the benefit of creditors; (d) otherwise becomes
insolvent; (e) has a liquidator, administrator, receiver, trustee, conservator
or similar official appointed with respect to it or any substantial portion of
its property or assets; or (f) is generally unable to pay its debts as they
become due.

“Base Index” has the meaning indicated in Section 4.2(b).

“Berth” means the berth owned by Owner and attached to the Terminal.

“Biomass” means free-flowing wood pellets comprised of wood fiber from pulpwood,
timber harvest byproducts, and industrial residuals.

“Business Day” means any Day that is not a Saturday, a Sunday or any other Day
on which banks in the State of New York are permitted to close.

“Charter” means a contract whereby an owner or operator of a Vessel contracts
with Customer for the transportation of one or more Shipments.

“Claims” means claims, demands, suits, or causes of action, whether at law or in
equity, and whether based on statute, regulation, rule, ordinance, code or
standard or on theories of contract, tort, strict liability or otherwise.

“Collateral” has the meaning indicated in Section 12.6(a).

“Confidential Information” has the meaning indicated in Section 17.1.

“Contract Year” means each twelve (12) month period commencing on January 1;
provided, that the first Contract Year shall begin on the Effective Date and end
on December 31, 2014.

“Current Index” has the meaning indicated in Section 4.2(b).

“Customer Event of Default” has the meaning indicated in Section 12.

“Customer Group” means, collectively, Customer, its parents and Affiliates, its
Agents, and its and their respective managing members, general and limited
partners, officers, directors, employees, and other representatives.

“Customer Notice of Termination” has the meaning indicated in Section 12.4.

“Days” means the consecutive twenty-four (24) hour period beginning at the start
of the hour ending 01:00 Eastern prevailing time on any calendar day and ending
at the completion of the hour ending 24:00 Eastern prevailing time on such
calendar day.

 

- 2 -



--------------------------------------------------------------------------------

“Default Interest Rate” means, for any date, the lesser of (i) a per month rate
of interest equal to one and one-half percent (1.5%) and (ii) the maximum rate
permitted by Law.

“Delivery Point” means Owner’s truck scale at the Terminal.

“Domes” means each of the concrete structures at the Terminal used to protect
Biomass pending its being loaded onto Vessels for transportation from the
Terminal in accordance herewith.

“Event of Default” means either a Customer Event of Default or an Owner Event of
Default, as applicable.

“Excluded Period” has the meaning indicated in Section 5.11.

“FIFO” means the First-In-First-Out method for costing inventory, which method
assumes that the first Biomass placed in inventory in a Dome is the first
Biomass unloaded from such Dome.

“Financing Party” means any and all banks or other providers of capital to Owner
or Customer.

“FOB” means “FOB” or “Free on Board” as defined in Incoterms 2010 as published
by the International Chamber of Commerce.

“Force Majeure Event” has the meaning set forth in Section 8.1.

“Good Industry Practices” means using the standards, practices, methods and
procedures and exercising the degree of skill, care, diligence, prudence and
foresight that would be expected to be observed by a skilled and experienced
operator in carrying out activities the same as or similar to the Terminal
Services under the same or similar circumstances as those contemplated by this
Agreement.

“Governmental Entity” means any national, regional, state, provincial, municipal
or local authority (including the Port Authority), department, body, board,
instrumentality, commission, corporation, branch, directorate, agency, ministry,
court, tribunal, judicial authority, legislative body, administrative body,
regulatory body, autonomous or quasi-autonomous entity or taxing authority or
any political subdivision of any of the foregoing and any Person (whether
autonomous or not) exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any of the foregoing entities,
having jurisdiction over the Person or matter in question.

“Indemnified Party” has the meaning indicated in Section 14.3.

“Indemnifying Party” has the meaning indicated in Section 14.3.

“Index” has the meaning indicated in Section 4.2(b).

“Indirect Taxes” has the meaning indicated in Section 4.3.

 

- 3 -



--------------------------------------------------------------------------------

“Interest Rate” means, for any date, the lesser of (i) the per annum rate of
interest equal to the prime lending rate as may from time to time be published
in The Wall Street Journal under “Money Rates” on such Day (or if not published
on such Day on the most recent preceding Day on which published), plus one
percent (1%) and (ii) the maximum rate permitted by Law.

“Laws” means all statutes, laws, ordinances, rules, regulations, permits,
authorizations, codes, decrees, judgments, proclamations, injunctions,
constitutions, decisions, orders and directives of the applicable Governmental
Entity, in each case applicable to the relevant Party, the Terminal Services,
the Terminal, the Berth or the location of the performance of the obligations
hereunder.

“Laycan” means the defined period during which Customer must tender a Notice of
Readiness to Owner that the Vessel has arrived at the anchorage or customary
place of waiting and is in all regards ready to commence loading.

“Losses” means any and all losses, liabilities, fines, penalties, damages, costs
and injuries, including the costs of settlements, litigation, arbitration,
judgments and expenses and documented attorneys’ fees (including documented
attorneys’ fees and litigation expenses in establishing the right to indemnity
hereunder).

“Market Price” means, for purposes of Section 6.4, at the sole option and risk
of Customer, either (a) the reasonable and documented price actually paid or
received by Customer to procure or sell, as the case may be, wood pellets of
similar quality and quantity; or (b) the market price for the relevant date as
determined by averaging the market prices from the relevant market indices for
wood pellets of similar quality delivered CIF to Antwerp, Belgium, or Rotterdam
or Amsterdam, Netherlands, with equitable adjustments to such indices to conform
to this Agreement, including by eliminating the built-in cost components of such
indices inapplicable to the relevant Biomass, including oceangoing freight
costs, loading and storage costs, and truck or rail freight costs, as
applicable. An index must exhibit a minimum liquidity threshold as determined by
completion of at least four (4) transactions of at least twenty-five thousand
(25,000) MT per week to be used in determining the Market Price. Where there are
not at least two (2) relevant indices for the relevant date or where wood
pellets of similar quality are not available in the market, the market price may
be determined or augmented, as the case may be, based upon the price at which
Customer would be able to sell or purchase, as the case may be, the quantity of
wood pellets in the market acting in a reasonable manner as determined by taking
the average of price quotations for wood pellets of similar quality and quantity
as of the relevant date from at least two (2) and no more than three
(3) independent internationally recognized dealers/brokers or counterparties
(such dealers/brokers or counterparties to be appointed by Customer).

“Master” means the captain of the relevant Vessel.

“Month” means each full calendar month during the Term of this Agreement.

“Non-Affected Party” has the meaning indicated in Section 8.1.

 

- 4 -



--------------------------------------------------------------------------------

“Notice of Readiness” or “NOR” means a notice of readiness tendered by a Master
confirming a Vessel’s arrival at the anchorage or customary place of waiting and
readiness to load cargo.

“Office Hours” means the period between 09:00 and 17:00 hours Eastern prevailing
time on a Business Day.

“Owner Event of Default” has the meaning indicated in Section 12.

“Owner Group” means, collectively, Owner, its parents and Affiliates, and its
and their respective managing members, general and limited partners, officers,
directors, employees, agents, and other representatives, including Enviva
Management Company, LLC in its capacity as the contract operator of Owner’s
assets.

“Owner Notice of Termination” has the meaning indicated in Section 12.2.

“Person” means any natural person, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Entity, company or other entity.

“Port Authority” has the meaning set forth in the recitals.

“Required Vessel Specifications” has the meaning indicated in Section 5.4.

“Rules” has the meaning indicated in Section 16.13.

“Shipment” means a consignment of Biomass loaded onto Vessel(s).

“Source Plant” means the wood pellet biomass production facility located in
Southampton County, Virginia, to the extent such facility is then owned and
operated by Customer or one of its Subsidiaries.

“Specifications” has the meaning indicated in Section 3.1.

“Subsidiary” means, with respect to any Person, any Person that is controlled by
such Person. As used in this definition, “control” and its derivatives with
respect to any Person mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting interests, by contract or otherwise.

“Super Holidays” has the meaning indicated in Section 5.8.

“Term” has the meaning indicated in Section 2.

“Terminal” has the meaning set forth in the recitals.

“Terminal Services” has the meaning indicated in Section 3.1.

“Terminal Services Fee” has the meaning indicated in Section 4.1.

 

- 5 -



--------------------------------------------------------------------------------

“Vessel” means any bulk carrier or barge (including any attending tug or
towboat), or other watercraft that is capable of receiving Biomass at the
Terminal on behalf of, at the request of, or for the benefit of Customer.

“Weather Working Day” means a day for which vessel operations is normally
conducted at a port without the interference of inclement weather.

Section 2. Term. This Agreement is effective from the Effective Date, and shall
continue in full force and effect until the termination of the Agreement for the
Sale and Purchase of Biomass CIF Discharge Port dated December 6, 2013 between
Drax Power Limited and Customer (the “Term”), unless earlier terminated or
extended in accordance with the express provisions of this Agreement. Customer
may, upon written notice to Owner provided no later than twelve (12) months
prior to the last date of the Term, extend the Term for one (1) additional
period of five (5) years from the last date of the Term. In addition, the Term
shall extend for any period mutually agreed to pursuant to and in accordance
with Section 8.3 of this Agreement. This Agreement shall terminate automatically
at such time (if any) at which Customer ceases to own, directly or indirectly,
the Source Plant.

Section 3. Terminal Services; Shipment Commitment.

3.1 Terminal Services. Owner will make its loading and unloading facilities at
the Terminal available for the receipt and handling of Biomass that conforms to
the specifications and sustainability criteria set forth on Exhibit C
(collectively, the “Specifications”). Owner may allocate use of the Terminal
facilities among its customers, including Affiliates, at its discretion, which
it shall exercise in a reasonable manner. Subject to Owner’s rights to suspend
hereunder in accordance with Exhibit B hereto, Owner agrees to perform the
following services for Customer at the Terminal: (i) coordination of inbound
Biomass-loaded trucks to, and the coordination of outbound trucks from, the
Terminal; (ii) receipt of Biomass by truck at the Delivery Point, (iii) the
temporary receipt, storage, and handling of Biomass at the Terminal in
connection with the offloading of trucks and pending the redelivery of same onto
Vessels designated by Customer; (iv) the re-delivering and loading of Biomass at
the Berth onto Vessels designated by Customer; (v) such regulatory compliance
reporting that Owner is required to perform as the Terminal operator; and
(vi) such other services, including those set forth in Exhibit B hereto,
expressly set forth herein (collectively, the “Terminal Services”). All Terminal
Services performed hereunder by Owner shall be performed in a commercially
reasonable manner consistent with Good Industry Practices and in compliance with
Laws. For the avoidance of doubt, Terminal Services shall not include making
arrangements for the transportation of Biomass by Vessel, for which, as between
the Parties, Customer shall be solely responsible to make at its own cost.

3.2 Shipment Commitment. Customer shall cause all Biomass produced from the
Source Plant to be delivered into the Terminal, provided, however, that the
terms of this Agreement shall not apply to any Biomass produced from the Source
Plant and sold pursuant to that certain Biomass Fuel Supply Confirmation No. 1
dated the Effective Date under the Master Biomass Purchase and Sale Agreement
between Customer (as “Seller”) and Enviva, LP (as “Buyer”).

 

- 6 -



--------------------------------------------------------------------------------

Section 4. Fees; Invoices and Payments.

4.1 Terminal Services Fee; Included Services. The fee for Terminal Services
shall be invoiced at $14.00 per metric ton of Customer’s Biomass that is
received by Owner at the Delivery Point (such fee, as escalated in accordance
with Section 4.2(b), the “Terminal Services Fee”). Each of Owner and Customer
hereby acknowledges and agrees that, except as expressly set forth in this
Section 4.1, the Terminal Services Fee constitutes payment for all Terminal
Services. Notwithstanding the foregoing, Customer or its Agents, as applicable,
shall be obligated to pay all additional dockage and security fees imposed by
the Port Authority in connection with the use of the Terminal or the Berth by
any Vessel, as the same are incurred by Customer or its Agents, as applicable.
The Terminal and the Berth are within the jurisdiction of the Port Authority.
Customer and its Vessels may be subject to the applicable rules and fees issued
by the Port Authority, including any of its tariffs, as same may be amended or
revised from time to time. Accordingly, Customer and its Vessel are subject to
any such applicable rules issued and fees required by the Port Authority,
independent and apart from, and in addition to, Customer’s obligations to Owner
under this Agreement.

4.2 Payment of Terminal Services Fee; Escalation.

(a) Customer agrees to utilize, or pay for, the Terminal Services as
contemplated by this Agreement as outlined in this Section 4.2.

(b) The Terminal Services Fee will automatically adjust annually, beginning on
January 1, 2015, and on January 1 of each year thereafter, to reflect the rate
of increase, if any, in the Chained Consumer Price Index for All Urban Consumers
(C-CPI-U), all items, U.S. city average, as published by the Bureau of Labor
Statistics (the “Index”), and the Terminal Services Fee as adjusted shall be
effective for the subsequent twelve (12) month period. For purposes of such
adjustments, the “Base Index” shall be the Index for the month immediately
preceding the month in which the Effective Date occurs and the “Current Index”
shall be the Index for the last month of the prior Contract Year. The percentage
change from the Base Index to the Current Index will be calculated to the third
decimal place and applied to the Terminal Services Fee to determine the change
to the Terminal Services Fee in accordance with the following formula; provided,
that in no event shall the operation of this Section 4.2(b) result in a
reduction in any charges applicable during any period beginning on or after
January 1, 2015 as compared with the charges that were applicable at any time
prior to such period:

((Current Index - Base Index)/Base Index) * Terminal Services Fee = Change to
Terminal Services Fee

In the event the Bureau of Labor Statistics no longer keeps or publishes the
Index, the Parties agree to establish an alternative method of adjusting the
Terminal Services Fee based on a currently published U.S. Government index that
reflects changes in the prices paid by urban consumers for a representative
basket of goods and services.

4.3 Taxes and Other Charges. In consideration of Owner’s agreement to provide
Terminal Services to Customer hereunder, in addition to the other amounts owed
to Owner hereunder, Customer shall be responsible for, and shall indemnify,
defend and hold harmless

 

- 7 -



--------------------------------------------------------------------------------

Owner against, all taxes, assessments and fees, including ad valorem taxes, now
or in the future assessed against the Biomass and the provision of Terminal
Services, including any sales and use tax (collectively, “Indirect Taxes”).
Customer further agrees to provide proper documentation for all claimed
exemptions to Indirect Taxes.

4.4 Monthly Statements and Invoices. Within ten (10) Days following the end of
each Month during the Term of this Agreement, Owner will submit to Customer a
statement recording the volume of Customer’s Biomass received at the Delivery
Point during the preceding Month, together with an invoice for the Terminal
Services Fee and Indirect Taxes for the preceding Month. This Monthly statement
and invoice will be mailed or sent by facsimile to Customer at the address
indicated in Exhibit A. Each such Monthly statement will include, in addition to
the identity and volume of Biomass, (i) a consecutive number, (ii) date of
issuance, and (iii) a reference to the rate of Terminal Services Fee included in
this Agreement.

4.5 Payment of Fees. The Terminal Services Fee and Indirect Taxes reflected in
Owner’s invoices are due and payable within ten (10) Business Days after the
date of receipt of Owner’s invoice by Customer. A Party may, in good faith,
dispute the correctness of any invoice or any adjustment to an invoice rendered
under this Agreement, or adjust any invoice for any arithmetic or computational
error. Neither Party may dispute or adjust any invoice delivered more than
twelve (12) months from the date of delivery of such invoice. In the event an
invoice or portion thereof, or any other claim or adjustment arising hereunder,
is disputed, payment of the undisputed portion of the invoice shall be required
to be made when due. Any invoice dispute or invoice adjustment shall be in
writing and shall state the basis for the dispute or adjustment. Payment of the
disputed amount shall not be required until the dispute is resolved. Upon
resolution of the dispute, any required payment shall be made within five
(5) Business Days after such resolution along with interest accrued at the
Interest Rate from and including the due date to but excluding the date paid.
Any overpayments shall, at the option of the Party making the overpayment, be
returned upon request or deducted by the Party receiving such overpayment from
subsequent payments, with interest accrued at the Interest Rate from and
including the date of such overpayment to but excluding the date repaid or
deducted by the Party receiving such overpayment. Any dispute with respect to an
invoice is waived unless the other Party is timely notified of such dispute in
accordance with this Section 4.5. Any overdue amount hereunder not disputed in
good faith in accordance with this Section 4.5 shall bear interest at the
Default Interest Rate from and including the date due to but excluding the date
paid.

4.6 Records and Audits. During the Term and for up to one (1) year after the end
of the Term, Customer may, at its own expense, during Office Hours and upon
reasonable advance notice so as to not unreasonably interfere with the
Terminal’s or Owner’s normal business operations, inspect, copy and audit, to
the extent each of the following is relevant to Owner’s obligations hereunder,
Owner’s books, records, accounts, ledgers, schedules, correspondence and any
other documents. Customer shall reimburse reasonable and documented
out-of-pocket costs incurred by Owner in connection with this Section 4.6. Owner
shall reasonably cooperate with Customer and shall provide such information as
may be reasonably requested by Customer under this Section 4.6.

4.7 Inventory Accounting. The Parties agree to follow Owner’s inventory
accounting policies on a per Dome basis with respect to FOB deliveries of
Biomass terminaled hereunder to any customers of Customer, which may vary by
Dome and shall be FIFO unless Customer is notified otherwise.

 

- 8 -



--------------------------------------------------------------------------------

4.8 Shrinkage. Given the nature of terminal operations and the varying
temperatures, Vessel configurations and other factors affecting the volume and
other attributes of Biomass as it is offloaded from trucks, handled through the
Terminal, and subsequently loaded onto Vessels, Customer agrees that the Biomass
will be subject to shrinkage. Following Customer’s request for such calculation
to the extent commercially reasonable and in any event at least once per
Contract Year, Owner shall calculate the total rate of shrinkage of all Biomass
in storage since the last such measurement was taken for purposes of this
Agreement. Such calculation shall be made by dividing the tonnage loaded onto
Vessels since the last such measurement was taken for purposes of this Agreement
by the weight of all deliveries of Biomass by truck to the Delivery Point during
the same period as measured upon arrival of such trucks. Customer shall bear its
pro rata portion of any shrinkage based upon the weight of its Shipments during
each such calculation period; provided, that Owner shall bear the risk of any
shrinkage in excess of one percent (1.0%) of the weight of all deliveries of
Biomass to the Delivery Point.

Section 5. Operations; Deliveries; Loading.

5.1 Inbound Truck Deliveries.

(a) Customer understands and agrees that Owner has no control over the
performance of any trucking company delivering Biomass to the Terminal and that
Owner shall not be responsible for the same.

(b) Owner guarantees to Customer a minimum truck unloading rate at the Terminal
of 300 metric tons per hour, Weather Working Day, Saturdays, Sundays, Holidays
included (WWDSSHINC), excluding Super Holidays and subject to Force Majeure
Events.

(c) Owner will be under no obligation to make any arrangements with, or pay any
fees to, any trucking company or otherwise with respect to the transportation of
trucks to or from the Terminal. Customer will be solely responsible for making
arrangements with, entering into any necessary agreement with, and the payment
for any services due to trucking companies with respect to the transportation of
trucks to and from the Terminal. Owner shall provide a safe weighing and
unloading area and use commercially reasonable efforts to maintain an efficient
traffic flow at the Delivery Point.

(d) Owner shall ensure that its truck weighing scales at the Delivery Point have
been certified no less frequently than once every twelve (12) months in
accordance with applicable Laws and that any operators of Owner’s scales are
bonded weight masters.

5.2 Use of Berth. Customer shall have non-exclusive use of the Berth from and
after the Effective Date throughout the Term. Owner shall use due diligence to
make the Berth safe and capable of accommodating Vessels with mean draft,
maximum length overall and maximum beam consistent with the Berth’s dimensions
and depths; provided, however, that in the event of severe weather conditions,
Owner’s obligation to make the Berth available to Customer shall be limited in
accordance with Good Industry Practice and applicable Laws.

 

- 9 -



--------------------------------------------------------------------------------

5.3 Notification of Arrival of Vessels. Customer must provide Owner with and
maintain updated forecasts of scheduled arrivals of its Vessels at the Terminal,
which forecasts must include details as to the quantity of Biomass to be loaded
aboard such Vessels. Customer must notify Owner of tentative Biomass Vessel
loading dates reasonably in advance of anticipated Vessel loadings and of any
revision of those dates as soon as practicable.

5.4 Vessels. Customer shall nominate Vessels to load Biomass only if they fully
comply with (or hold necessary waivers from) all applicable requirements of Law
and comply with the requirements set forth in Exhibit A (the “Required Vessel
Specifications”). Each Vessel scheduled to load Biomass at the Berth must
satisfy the requirements of the Required Vessel Specifications; provided, that
Owner shall accept or reject any Vessel within one (1) Business Day of receiving
such nomination and any other information required by the Required Vessel
Specifications; and provided further, that Owner’s acceptance of such Vessel
shall not be unreasonably withheld. In addition, Owner may screen any Vessel
scheduled for loading at the Berth to ensure such Vessel is in compliance with
the Required Vessel Specifications. Customer shall indemnify Owner in accordance
with Section 14.2 for any loss, cost or damage resulting from failure to comply
with any of the Required Vessel Specifications. Owner shall have the right to
refuse to berth any Vessel or to order any Vessel to vacate the Berth if the
presence or condition of any such Vessel, its cargo or its crew shall in Owner’s
reasonable opinion threaten the safety of, or pose a hazard to, the Terminal,
the Berth or the area surrounding the same or any Person or property thereon;
provided, that Owner shall provide Customer written notice of any such refusal.

5.5 Demurrage. In the event that demurrage is payable to the applicable owner or
operator of any Vessel, pursuant to the applicable Charter, and such demurrage
is attributable solely to delay caused by Owner’s breach of its obligations
pursuant to Section 5.11 of this Agreement, then Owner shall reimburse Customer
for the amount of such demurrage paid to the applicable owner or operator with
respect to the delayed Vessel; provided, that the cost of demurrage shall not
exceed $15,000 per day. In all other cases, Customer shall be responsible for
and shall pay demurrage to the applicable owner or operator of any Vessel in
connection with this Agreement.

5.6 Compliance. Customer will provide Owner with any information, documentation,
or other materials as required by Law for the unloading or loading of Biomass.

5.7 Filings, Disclosure and Reports. Each Party acknowledges that the other
Party may have an obligation under Law to disclose information regarding Biomass
to Governmental Authorities, parties handling Biomass, parties exposed to
Biomass, and to the general public, and each Party will promptly upon the
request of any such obligated Party provide such Party with any information
required by Law for such disclosures. Each Party will prepare, file and maintain
copies of all reports required by Law to be filed with any federal, state or
local Governmental Entity concerning such Party’s activities under this
Agreement and each Party will promptly provide a copy of any such reports to the
other Party upon request.

5.8 Berth Operating Hours. The Berth shall be in operation for the loading of
Biomass twenty-four (24) hours a Day, seven (7) Days a week, and every Day
during the applicable year, except on Christmas Day, Thanksgiving Day, Labor
Day, Independence Day,

 

- 10 -



--------------------------------------------------------------------------------

and New Year’s Day (collectively, “Super Holidays”). Subject to the terms and
conditions of Section 5.9, Owner may take the Berth, or any portion or part
thereof, out of service during the Term in order to perform routine dredging,
restoration, inspections, maintenance or repairs.

5.9 Terminal Maintenance. Owner may take any facility or equipment at the
Terminal, or any portion or part thereof, out of service during the Term in
order to perform inspections, maintenance, or repairs. Except for any emergency
in which providing advance notice is not practicable, Owner will provide
Customer with at least thirty-five (35) days prior written notice of any such
scheduled maintenance that may impact any Terminal Services hereunder. On or
before December 1st of each year during the remaining term following the
Effective Date, Owner will provide Customer a non-binding schedule reflecting
planned maintenance for the upcoming calendar year and shall provide Customer
updates from time to time based on any changes to such schedule.

5.10 Credentials. Owner will require each of Customer’s carriers and contractors
to execute an access agreement and, if applicable, require each employee or
invitee of any such carrier or contractor to produce a valid Transportation
Worker Identification Credential (TWIC) card to the extent required under Law
prior to entering the Terminal and unloading or loading Biomass.

5.11 Minimum Rate of Loading Requirements; Despatch. Owner will provide
equipment and facilities reasonably necessary for the loading of Biomass at the
minimum rate of 18,000 metric tons per Weather Working Day, Saturdays, Sundays,
Holidays included (WWDSSHINC), excluding Super Holidays (or such other loading
rate as may be otherwise agreed to in writing by the Parties), subject to any
Vessel limitations, and, in addition, excluding the following periods: the time
taken from anchorage to the discharge berth(s), the time taken for ballasting or
deballasting unless discharge is possible while maintaining the stipulated
minimum rate, the time lost due to any cause attributable to the Vessel, her
master, her crew or owners, that affects the working or berthing of the Vessel,
the period of delay caused by any Force Majeure Event(s), any weather related
delay affecting the safe loading of the Biomass in a dry condition as required,
the period of stoppage of loading activities by stevedores due to strike, time
taken due to disputes between master and men occasioning a stoppage of
stevedores, Vessel crew, pilots or other workmen essential to the movement,
working or unloading of the Vessel or the period of physical inability by the
Vessel to load the cargo, including but not limited to ballasting or
deballasting capacity, and each period during which such minimum rate cannot be
maintained due to (i) Customer’s Biomass failing to meet the Specifications,
(ii) Customer’s failure to deliver sufficient volumes of Biomass, or (iii) any
action or omission of Customer or any third party not within Owner’s control
(each such excluded period, including Super Holidays, an “Excluded Period”). If
Owner’s actual loading rate is less than such applicable minimum rate during any
Excluded Period or as a result of Vessel limitations, then, in such event, Owner
will have no liability for demurrage. Customer shall be liable to pay Owner for
despatch at a per diem rate (or pro-rated portion thereof) equal to fifty
percent (50%) of the demurrage rate applicable to the applicable Vessel in the
event that Owner loads (or causes the loading of) Biomass onto a Vessel at a
rate greater than 18,000 metric tons per Weather Working Day, Saturdays,
Sundays, Holidays included (WWDSSHINC), excluding Super Holidays (or such other
loading rate as may be otherwise agreed to in writing by the Parties), subject
to any Vessel limitations and excluding Excluded Periods. For the avoidance of
doubt, such despatch payment obligations shall accrue to the extent such minimum
rate is exceeded even if the related loading occurs (at Owner’s sole discretion)
during any Excluded Period.

 

- 11 -



--------------------------------------------------------------------------------

5.12 Limitation of Services. The Terminal Services hereunder are being provided
to Customer only with respect to the Biomass and no other products.

5.13 Required Improvements. Owner shall perform routine maintenance and repair
of the Terminal in accordance with Good Industry Practices, but will not be
required to make any improvements, alterations or additions to the Terminal.

5.14 Ownership of Equipment. All fixtures, equipment and appurtenances attached
to the Terminal are and shall remain the property of Owner or the Port
Authority, as applicable.

5.15 Title. Subject to Section 12.6, title to the Biomass handled hereunder
shall always remain with Customer. Notwithstanding anything to the contrary
herein, title to the Biomass shall in no event pass to Owner at any time under
or pursuant to this Agreement. Owner shall be deemed to have custody of the
Biomass from the time it passes from the delivery facilities of the trucks into
Owner’s receiving facilities and until it passes from the delivery facilities of
Owner into the receiving facilities of a Vessel.

Section 6. Biomass Quality Standards; Measurement.

6.1 Quality Requirements. Customer represents and warrants to Owner that all
Biomass tendered by or for the account of Customer for Terminal Services will
conform to the Specifications. Owner will not be obligated to load or unload
Biomass that fails to meet the Specifications at the time tendered by Customer,
but, to the extent that Owner loads or unloads Biomass that fails to meet the
Specifications, in no event will Owner have any liability whatsoever for loading
or unloading such Biomass. Owner may, upon prior written notice to Customer,
impose other limitations on the Biomass delivered to the Terminal in order to
(a) comply with applicable Laws, (b) protect health and safety, and (c) protect
the premises, equipment or facilities at the Terminal.

6.2 Deliveries Not Meeting Quality Requirements. Owner may rely upon the
representations of Customer set forth below as to Biomass quality. In the event
that Customer knows, or has reason to believe, that any Biomass tendered to
Owner does not conform with the Specifications when tendered, it shall be the
responsibility of Customer to notify Owner to such effect as soon as reasonably
possible, whereupon Owner may elect to refuse tender, or, if Owner has already
received such Biomass into the Terminal, cause Customer to take redelivery or
otherwise dispose of the nonconforming Biomass, at Customer’s expense. Owner
shall also have the right, without prejudice to any other remedy available to
Owner, to reject and return to Customer any quantities of Biomass that fail to
meet the Specifications, even after receipt by Owner. Notwithstanding anything
in this Agreement to the contrary, Customer shall be responsible for, and shall
indemnify and hold harmless the Owner Group from and against, any Claims,
including damage to the biomass of others and all documented costs resulting
from any Biomass received at the Terminal for Customer’s account that does not
conform to the Specifications.

 

- 12 -



--------------------------------------------------------------------------------

6.3 Commingling. Customer acknowledges and agrees that, in connection with the
Terminal Services, its Biomass may be commingled or intermixed with other,
similar biomass at the Terminal within the Specifications. Owner is not
obligated to redeliver the identical Biomass (or Biomass matching any identical
specifications) delivered by Customer into the Terminal.

6.4 Biomass Loss or Damage. Subject to Section 4.8, Owner will not be liable to
Customer for any contamination, damage, degradation, misdelivery or loss of
Biomass, unless and only to the extent such contamination, damage, degradation,
misdelivery or loss results from Owner’s negligence. If Customer desires to
protect any Biomass against insurable losses relating to contamination, damage,
degradation, misdelivery or loss other than as may be attributable to Owner’s
gross negligence, Customer may secure insurance at its own cost and expense.
Customer must make any claims against Owner for such contamination, damage,
degradation, misdelivery or loss of Biomass by notice to Owner within ninety
(90) Days after the date that Customer becomes aware of such contamination,
damage, degradation, misdelivery or loss, and Customer irrevocably waives any
claim for which the required notice is not provided within such required time.
NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY, OWNER’S
LIABILITY ARISING OUT OF CONTAMINATION, DAMAGE, DEGRADATION, MISDELIVERY OR LOSS
OF BIOMASS SHALL NEVER IN ANY EVENT EXCEED AN AMOUNT EQUAL TO (i) THE MARKET
PRICE OF THE CONTAMINATED, DAMAGED, DEGRADED, MISDELIVERED OR LOST BIOMASS, LESS
(ii) THE SALVAGE VALUE, IF ANY, OF THE CONTAMINATED, DAMAGED, DEGRADED,
MISDELIVERED OR LOST BIOMASS, AND OWNER SHALL NOT IN ANY EVENT BE RESPONSIBLE OR
LIABLE FOR ANY CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO, LOSS OF
REVENUES OR LOSS OF BUSINESS, NOR FOR PUNITIVE OR EXEMPLARY DAMAGES, NO MATTER
HOW SUCH CONTAMINATION, DAMAGE, DEGRADATION, MISDELIVERY OR LOSS OF BIOMASS
SHALL HAVE OCCURRED OR BEEN CAUSED.

6.5 Measurement.

(a) The weight of each delivery of Biomass shall be determined upon arrival at
the Delivery Point using scales maintained and operated in accordance with
procedures reasonably acceptable to Owner and Customer and professionally
certified at intervals of no less than six (6) months to be in conformity with
the most current, industry accepted standard.

(b) The weight of each Shipment shall be determined upon completion of loading.
Customer shall appoint an independent marine surveyor, at its own expense but on
behalf of both Parties jointly, to conduct a draft survey and to issue a
certificate to both Parties certifying the weight of the Shipment. Shipments
shall be in cargo lots of 30,000 metric tons +/-10%, at Customer’s option, or
such larger vessel sizes as the Parties may mutually agree in writing.

Section 7. Consequential Damages Waiver. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE UNDER ANY CIRCUMSTANCES TO
THE OTHER PARTY FOR SPECIAL, INDIRECT, PUNITIVE, INCIDENTAL, EXEMPLARY OR
CONSEQUENTIAL

 

- 13 -



--------------------------------------------------------------------------------

DAMAGES OR LOSSES, INCLUDING LOST PROFITS, LOSS OF BUSINESS OPPORTUNITY OR OTHER
SIMILAR DAMAGES RESULTING FROM OR ARISING OUT OF THIS AGREEMENT, BY STATUTE, IN
TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE (EXCEPT WITH
RESPECT TO INDEMNITY OBLIGATIONS FOR THIRD-PARTY CLAIMS AND LOSSES).

Section 8. Force Majeure Event.

8.1 General. A Party is not responsible or liable for any delay or failure in
the performance of its obligations under this Agreement to the extent such
performance is prevented by a Force Majeure Event. A “Force Majeure Event” is
any event or circumstance that is beyond the control of, and occurs without the
fault or negligence of, the Party claiming force majeure (the “Affected Party”,
and the other Party being the “Non-Affected Party”), that could not reasonably
have been avoided or overcome, and was not reasonably foreseeable. A Force
Majeure Event may include the following, to the extent that each satisfies the
foregoing requirements: any act of God or the elements, earthquakes, floods,
landslides, hurricanes, civil disturbances, sabotage, acts of public enemies,
terrorism, war, blockades, insurrections, riots, epidemics, fires or explosions.
For the avoidance of doubt, a lack of funds, changes in market conditions, loss
of markets, changes in market pricing, changes in Laws, or the availability of
subsidies or inefficiencies in operations shall not constitute a Force Majeure
Event.

8.2 Notice. The Affected Party shall give the Non-Affected Party written notice
within five (5) Days of the date on which the Affected Party becomes aware of
the occurrence of a Force Majeure Event, describing the particulars and
estimated duration of the Force Majeure Event and the proposed cure; provided,
however, that failure to timely provide such notice shall not preclude the
Affected Party from obtaining the relief contemplated in Section 8.1 as a result
of a Force Majeure Event except to the extent that the Non-Affected Party would
be materially and adversely affected as a result of the Affected Party’s failure
to timely deliver such notice. Any suspension of performance as a result of a
Force Majeure Event shall be of no greater scope and of no longer duration than
is reasonably attributable to the Force Majeure Event; further, the Affected
Party shall use commercially reasonable efforts to remedy its inability to
perform its obligations under this Agreement, and shall promptly notify the
Non-Affected Party when the Affected Party is able to resume performance of its
obligations under this Agreement.

8.3 Make-up. In addition to the Affected Party’s obligations under Section 8.2,
the Parties may mutually agree to make-up resulting delays or deficiencies due
to a Force Majeure Event through an adjustment, as necessary, to the Terminal
Services Fee or the Term. Any resulting extension of the Term shall be no
greater than the duration of the Force Majeure Event.

8.4 Termination. Notwithstanding any other provision of this Section 8, if a
Force Majeure Event lasts for more than one hundred eighty (180) consecutive
Days or for more than hundred eighty (180) Days in the aggregate during any
twelve (12) month period, the Non-Affected Party may terminate this Agreement
upon written notice to the Affected Party; provided, however, that such one
hundred eighty (180) Day period, in either case, shall be extended by an
additional ninety (90) Days if the Affected Party shall, prior to the expiration
of such ninety (90) Day period, have submitted to the Non-Affected Party a
remedial action plan that sets forth a reasonably feasible course of repairs,
improvements, changes to operations, or

 

- 14 -



--------------------------------------------------------------------------------

other actions that would permit the Affected Party to perform its obligations
under this Agreement as soon as reasonably practicable and such Party pursues
the remedial action plan in a commercially reasonable and diligent manner.
Termination of this Agreement by a Party under this Section 8 shall be without
liability to such Party; provided that such termination shall not affect any
rights or obligations that may have accrued prior to such termination or that
expressly or by implication are intended to survive termination, whether
resulting from the event giving rise to the right to terminate or otherwise.

Section 9. Inspection of and Access to Terminal.

9.1 Inspections. Subject to Customer meeting Owner’s safety requirements and its
other reasonable rules and regulations concerning activities in and around the
Terminal, Owner grants to Customer and its inspectors and other Agents the right
to enter the Terminal (a) for purposes of observing and verifying Owner’s
performance hereunder, and (b) during normal business hours and upon reasonable
prior notice, for purposes of examination, testing and audit of any scale or
other equipment, Terminal records pertaining to the loading of Biomass and
Owner’s operational procedures and practices from time to time, which rights
under both clauses (a) and (b) will be exercised in a way that will not
interfere with or diminish Owner’s control over or its operation of the Terminal
or the Berth and will be subject to reasonable rules and regulations from time
to time promulgated by Owner.

9.2 Nature of Access Right. Customer acknowledges that any grant of the right of
access to the Terminal or the Berth under this Agreement or under any document
related to this Agreement is a grant of merely a license and conveys no interest
in or to the Terminal or any part thereof.

Section 10. Assignment.

10.1 Assignment Generally. Except as otherwise expressly provided in this
Section 10, neither Party may directly or indirectly assign its rights and
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, without the prior written consent of the other Party (such consent
not to be unreasonably withheld, conditioned or delayed), and any purported
assignment made other than in accordance with this Section 10 shall be null and
void ab initio.

10.2 Permitted Assignments. Notwithstanding Section 10.1, the following are
permitted, subject to the following terms and conditions:

(a) collateral assignment by a Party to its Financing Parties, and further
assignment by such Financing Parties following any foreclosure of their security
interest in this Agreement, in which case neither such Party nor, following any
post-foreclosure assignments, its Financing Parties shall have any liability
with respect to the future performance of this Agreement;

(b) assignment by a Party to an Affiliate of such Party; provided, however,
that, in the case of any assignment by a Party to an Affiliate without the
express consent of the other Party to such specific assignment, the assigning
Party shall remain jointly and severally liable for the assigned obligations and
shall notify the other Party of the assignment (and identify

 

- 15 -



--------------------------------------------------------------------------------

the name of, and notice address information for, such Affiliate), unless (i) in
the case of an assignment by either Party, the assignment is made to the
successor to all or substantially all of the assets of Owner or Customer, or
(ii) in the case of an assignment by Customer, the assignment is made to a
direct or indirect wholly-owned Subsidiary of Customer (or such successor), so
long as the performance of all such Subsidiary’s obligations under this
Agreement is guaranteed by Customer (or such successor) under a guaranty that is
in form and substance reasonably satisfactory to Owner; and

(c) subcontracting and the assignment of rights and delegation of obligations by
Owner (without relieving Owner of its obligations to Customer hereunder),
including to Enviva Management Company, LLC from time to time consistent with
any Management Services Agreement between Enviva Management Company, LLC and
Owner (or an Affiliate of Owner) under which Owner is a “Service Recipient”.

Section 11. Compliance with Law and Safety. Customer warrants that the Biomass
tendered by it is produced and transported, and Owner warrants that the Terminal
and the Terminal Services provided by it under this Agreement are, in material
compliance with all applicable Laws and the then-current version of NFPA 664:
Standard for the Prevention of Fires and Explosions in Wood Processing and
Woodworking Facilities or any successor publication. Each Party also warrants
that it may lawfully receive and handle the Biomass, and it will furnish to the
other Party any evidence required to provide compliance with such Laws, and will
file with governmental agencies any required reports evidencing such compliance
with those Laws.

Section 12. Default, Termination and Other Remedies.

12.1 Customer Default. Each of the following shall be deemed an event of default
by Customer hereunder (each, a “Customer Event of Default”):

(a) Customer fails to perform any of its material obligations under this
Agreement (not otherwise provided for as a separate Customer Event of Default
under this Agreement), for a period of thirty (30) Days after Customer’s receipt
of written notice thereof; provided, that such period shall be extended for an
additional reasonable period if such failure is capable of being cured but a
cure cannot be reasonably effected within thirty (30) Days, corrective action is
instituted by Customer within the thirty (30) Day period and such action is
diligently pursued until such default is corrected; provided further, that the
cure period shall in no event exceed ninety (90) Days from Customer’s receipt of
the written notice of the performance failure;

(b) Except for disputed fees or charges under this Agreement, if Customer fails
to pay any amounts due hereunder, which failure continues for a period of ten
(10) Days after the date on which written notice of a failure to pay is received
by Customer; or

(c) Customer becomes Bankrupt.

12.2 Owner Remedies for Customer Default. Upon the occurrence and during the
continuation of a Customer Event of Default, and at any time following the
expiration of the respective periods referred to in Section 12.1, in addition to
any other rights set forth elsewhere in this Agreement or provided by Law, Owner
may serve a written notice upon Customer (an

 

- 16 -



--------------------------------------------------------------------------------

“Owner Notice of Termination”) that Owner elects to terminate this Agreement
upon a specified date which shall be no earlier than one (1) Day and no later
than twenty (20) Days after the date of serving such Owner Notice of
Termination, and this Agreement shall then expire on the date so specified as if
that date had been originally fixed as the expiration date of the term herein
granted, without waiving any other remedies that Owner may have. No Customer
Event of Default shall be deemed waived unless in writing and signed by Owner.

12.3 Owner Default. Each of the following shall be deemed an event of default by
Owner hereunder (each, an “Owner Event of Default”):

(a) Owner fails to perform any of its material obligations under this Agreement
(not otherwise provided for as a separate Owner Event of Default under this
Agreement) for a period of thirty (30) Days after Owner’s receipt of written
notice thereof; provided, that such period shall be extended for an additional
reasonable period if a cure cannot be reasonably effected within thirty
(30) Days, corrective action is instituted by Owner within the thirty (30) Day
period and such action is diligently pursued until such default is corrected;
provided further, that the cure period shall in no event exceed ninety (90) Days
from Owner’s receipt of the written notice of the performance failure;

(b) Except for disputed fees or charges under this Agreement, if Owner fails to
pay any amounts due hereunder, which failure continues for a period of ten
(10) Days after the date on which written notice of a failure to pay is received
by Owner; or

(c) Owner becomes Bankrupt.

12.4 Customer Remedies for Owner Default. Upon the occurrence and during the
continuation of an Owner Event of Default, and at any time following the
expiration of the respective periods referred to in Section 12.3, in addition to
any other rights set forth elsewhere in this Agreement or provided by Law,
Customer may serve a written notice upon Owner that Customer elects to terminate
this Agreement upon a specified date (a “Customer Notice of Termination”) which
shall be no earlier than one (1) Day and no later than twenty (20) Days after
the date of serving such Customer Notice of Termination. This Agreement shall
expire on the date specified in such Customer Notice of Termination as if that
date had been originally fixed as the expiration date of the term herein
granted, without waiving any other remedies that Customer may have. No Owner
Event of Default shall be deemed waived unless in writing and signed by
Customer.

12.5 Remedies of Each Party Generally. Without limiting its rights under this
Agreement, after an Event of Default, the non-defaulting Party may set off any
or all amounts due and owing to it by the defaulting Party against any or all
amounts due and owing by it or any of its wholly-owned Affiliates to the
defaulting Party (whether under this Agreement or otherwise and whether or not
then due). Nothing in this Section 12.5 is intended in any way to limit or
prejudice any other rights or remedies the non-defaulting Party may have under
this Agreement or at law. The remedies of the non-defaulting Party provided in
this Agreement are not exclusive and, except as otherwise expressly limited by
this Agreement, are in addition to all other remedies of the non-defaulting
Party at law or in equity.

 

- 17 -



--------------------------------------------------------------------------------

12.6 Lien on Biomass.

(a) Owner, as operator of the Terminal and bailee of Customer’s Biomass, is
hereby granted a first and preferred lien on: (i) the Biomass from the time of
receipt until delivery to Customer; and (ii) any property of Customer located at
the Terminal or any other terminal facility owned or operated by Owner or its
Affiliates or otherwise in the custody of Owner or its affiliates to secure the
payment of all sums due from Customer under this Agreement (the “Collateral”).
Customer hereby authorizes Owner to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral without the signature of Customer, in each case where permitted by
law, and to take any and all other actions necessary to secure its interest in
the Collateral. In addition, Customer agrees that from time to time it will
promptly execute and deliver all instruments and documents, and take all further
action, that Owner may reasonably request as being necessary or desirable in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Owner to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, Customer will execute and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as Owner may request as being necessary or desirable in order to
perfect and preserve the security interests granted or purported to be granted
hereby.

(b) In the event Customer should fail to pay sums owed by it to Owner, after
notice in accordance with Section 12.1(b), Owner may proceed in law to enforce
its lien to satisfy all contractual and statutory obligations of Customer,
including all costs, attorneys’ fees, and expense incurred by Owner in the
enforcement of its lien and the recovery of monies owed to it by Customer.
Customer hereby agrees that in the event of any such default, in addition to
other remedies set forth herein and as may be available under law, Owner may
sell, on commercially reasonable terms, any such Collateral upon which Owner has
a lien to satisfy any debt owed by Customer to Owner out of the proceeds
thereof. Customer hereby waives any right to notice or otherwise associated with
any such sale to which it may be entitled under this Agreement or at law or in
equity.

Section 13. Insurance.

13.1 Customer’s Required Insurance. Customer, at Customer’s sole cost and
expense, shall carry and maintain the following insurance with companies
authorized to do business in the applicable jurisdictions and possessing a
minimum A.M. Best rating of A-VIII:

(a) Commercial General Liability insurance with minimum limits of $1,000,000 per
occurrence, $2,000,000 aggregate, covering bodily injury liability, personal
injury liability and property damage liability, and including contractual
liability, products and completed operations coverage;

(b) Statutory Worker’s Compensation insurance;

(c) Employer’s Liability insurance with a minimum limit of $1,000,000 each
accident; and

 

- 18 -



--------------------------------------------------------------------------------

(d) Automobile Liability insurance with a minimum limit of $1,000,000 each
accident; and

(e) Umbrella policy with a minimum limit of $5,000,000, scheduling General
Liability, Automobile Liability and Employers Liability coverages.

13.2 Customer Certificates of Insurance; Notification of Changes or Lapse.
Customer shall submit certificates of all insurance required under Section 13.1
to Owner. All policies shall contain a waiver of subrogation against Owner. All
such general liability policies with the exception of Workers Compensation and
the required certificates relating thereto shall name Owner (including its
officers and directors), Owner’s consultants, lenders, and the agents and
employees of any of them, as additional insured. The additional insured clause
shall be ISO Additional Insured Endorsement CG 20 10 11 85 or a substitute
providing equivalent coverage under the general liability and umbrella program.
All policies shall provide that the insurance carrier will give Owner thirty
(30) Days prior written notice of the expiration or any cancellation or change
in coverage of such policies.

13.3 Owner’s Required Insurance. Owner, at Owner’s sole cost and expense, shall
carry and maintain the following insurance with companies authorized to do
business in the applicable jurisdictions and possessing a minimum A.M. Best
rating of A-VIII:

(a) Commercial General Liability insurance with minimum limits of $5,000,000 per
occurrence, $10,000,000 aggregate, covering bodily injury liability, personal
injury liability and property damage liability, and including contractual
liability, products and completed operations coverage;

(b) Statutory Worker’s Compensation insurance;

(c) Employer’s Liability insurance with a minimum limit of $5,000,000 each
accident; and

(d) Automobile Liability insurance with a minimum limit of $5,000,000 each
accident;

(e) Umbrella policy, with a minimum limit of $5,000,000, scheduling General
Liability, Automobile Liability and Employers Liability coverages; and

(f) so called “All Risk” physical damage insurance, including flood and
earthquake, covering loss or damage to the Terminal, including with respect to
any trade fixtures, machinery, equipment, and other personal property located in
or about the Terminal in an amount not less than one hundred percent (100%) of
the full replacement cost thereof from time to time.

13.4 Owner Certificates of Insurance; Notification of Changes or Lapse. Owner
shall submit certificates of insurance required under Section 13.3 to Customer.
All policies shall contain a waiver of subrogation against Customer. All such
general liability policies with the exception of Workers Compensation and the
required certificates relating thereto shall name Customer (including its
officers and directors), Customer’s consultants, lenders, and the agents

 

- 19 -



--------------------------------------------------------------------------------

and employees of any of them, as additional insured. The additional insured
clause shall be ISO Additional Insured Endorsement CG 20 10 11 85 or a
substitute providing equivalent coverage under the general liability and
umbrella program. All policies shall provide that the insurance carrier will
give Customer thirty (30) Days prior written notice of the expiration or any
cancellation or change in coverage of such policies.

13.5 Reports of Accidents and Injuries. Owner and Customer will provide prompt
written notice to each other of all accidents or occurrences resulting in
injuries to employees or third parties, or damage to property arising out of or
during the course of the performance under this Agreement and, as soon as
practical, will furnish each other with a copy of all reports made by any
insurance underwriter or non-privileged reports to others of such accidents or
occurrences.

13.6 Application of Insurance Proceeds. Owner shall apply any insurance proceeds
directly to the replacement or repair of damaged assets to which such insurance
proceeds relate.

Section 14. Indemnity and Liability.

14.1 Indemnification of Customer Group. To the fullest extent permitted by law,
and except as otherwise provided herein this Agreement (including Section 6.4),
Owner hereby agrees to release, protect, defend, indemnify, and hold harmless
the Customer Group from and against any and all Claims and Losses (inclusive of
Claims made by or Losses of, directly or indirectly, a Third Party) resulting
from injury to or death of individuals or loss or destruction of or damage to
tangible property (including Vessel damage), to the extent such Claims and
Losses arise as a result of or in connection with the negligence or willful
misconduct of Owner in connection with or related to the Terminal Services or
this Agreement; provided, however, that Owner shall not be required to defend,
indemnify or hold harmless any member of the Customer Group for any Claims and
Losses to the extent such Claims and Losses are due to the negligence or willful
misconduct of Customer.

14.2 Indemnification of Owner Group. To the fullest extent permitted by law, and
except as otherwise provided herein this Agreement, Customer hereby agrees to
release, protect, defend, indemnify, and hold harmless the Owner Group from and
against any and all Claims and Losses (inclusive of Claims made by or Losses of,
directly or indirectly, a Third Party) resulting from injury to or death of
individuals or loss or destruction of or damage to tangible property (including
damage to Terminal equipment and facilities), to the extent such Claims and
Losses arise as a result of or in connection with the negligence or willful
misconduct of Customer in connection with or related to the Terminal Services or
this Agreement; provided, however, that Customer shall not be required to
defend, indemnify or hold harmless any member of the Owner Group for any Claims
and Losses to the extent such Claims and Losses are due to the negligence or
willful misconduct of Owner.

14.3 Notice; Procedure. Not later than fifteen (15) Days after receipt of
written notice from either Party of any Claim or Losses related to any Claim for
which such Party or a member of such Party’s Owner Group or Customer Group, as
applicable, is seeking indemnification under this Agreement (such Party or
member of such Party’s Owner Group or Customer Group seeking indemnification,
collectively, the “Indemnified Party”), the Party receiving such notice

 

- 20 -



--------------------------------------------------------------------------------

(the “Indemnifying Party”) shall, to the extent that such Claim or Losses are
indemnifiable by the Indemnifying Party hereunder, affirm in writing by notice
to the Indemnified Party that the Indemnifying Party will indemnify, defend and
hold harmless the Indemnified Party in accordance with this Agreement and will,
at its own cost and expense, assume on behalf of the Indemnified Party and
conduct with due diligence and in good faith the defense thereof with counsel
selected by the Indemnifying Party that is reasonably satisfactory to the
Indemnified Party; provided, however, that the Indemnified Party shall have the
right to be represented therein by counsel of its own selection at its own
expense or, in the event that the Indemnifying Party breaches any of its
obligations hereunder to timely and diligently assume and conduct the defense of
such Claim, at the expense of the Indemnified Party. The Indemnifying Party
shall not, without the prior written consent of the Indemnified Party, settle or
compromise or permit a default judgment or a consent to entry of any judgment
with respect to any Claim for which it has indemnification obligations hereunder
unless such settlement or compromise or judgment is solely for the payment of
money and includes a complete and unconditional release of the Indemnified Party
with respect to all liability related to such Claim and Losses related to such
Claim upon the making of such payment.

Section 15. Other Representations, Warranties and Covenants.

15.1 Representations and Warranties. As a material inducement to entering into
this Agreement, each Party, with respect to itself, represents and warrants to
the other Party as of the Effective Date of this Agreement as follows:

(a) it is duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its formation and is qualified to conduct its business in
those jurisdictions necessary to perform its obligations hereunder, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
materially adversely affect its ability to perform this Agreement;

(b) the execution, delivery and performance of this Agreement are within its
powers, have been duly authorized by all necessary action and do not conflict
with or violate any of the terms or conditions in its governing documents or any
agreement to which it is a party, or any law, rule, regulation, order, writ,
judgment, decree or other legal or regulatory determination applicable to such
Party;

(c) this Agreement constitutes a legal, valid and binding obligation of such
Party, enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization and other Laws affecting creditor’s
rights generally, or by the exercise of judicial discretion in accordance with
general principles of equity;

(d) to such Party’s knowledge, there are no actions, proceedings, judgments,
rulings or orders, issued by or pending before any court or arbitral body that
would materially adversely affect its ability to perform its obligations under
this Agreement; and

(e) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Entity or any other Person required as of the
date hereof, which has not been received, waived or satisfied as of the
Effective Date, is required for the valid execution and delivery of this
Agreement.

 

- 21 -



--------------------------------------------------------------------------------

Section 16. Miscellaneous.

16.1 Notices. Except as expressly provided in this Agreement, any notice,
demand, offer, or other communication required or permitted to be given pursuant
hereto shall be in writing signed by the Party giving such notice, demand,
offer, or other communication and shall be hand delivered or sent by registered
mail, overnight courier or facsimile to the other Party at its address set forth
below. Each Party may change its address by providing notice under this
Section 16.1 to the other Party. Unless otherwise provided herein, all notices,
requests or other communications hereunder shall be effective at the end of
Office Hours on the Day actually received, if received during Office Hours, and
otherwise shall be effective at the close of Office Hours on the first Business
Day after the Day on which received.

 

If to Owner: Enviva Port of Chesapeake, LLC 7200 Wisconsin Avenue Suite 1000
Bethesda, MD 20814 Attention: General Counsel Facsimile: (240) 482-3774 If to
Customer: Enviva Wilmington Holdings, LLC c/o Enviva Development Holdings, LLC
(as Managing Member) 7200 Wisconsin Avenue Suite 1000 Bethesda, MD 20814
Attention: General Counsel Facsimile: (240) 482-3774

16.2 Interpretation. Except as otherwise set forth herein, or where the context
of this Agreement otherwise requires:

(a) headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

(b) the gender of all words used herein shall include the masculine, feminine
and neuter and the number of all words shall include the singular and plural;

(c) the terms “hereof”, “herein,” “hereto” and similar words refer to this
entire Agreement and not any particular Section, Exhibit or any other
subdivision of this Agreement;

(d) references to “Section” or “Exhibit” are to this Agreement unless specified
otherwise;

 

- 22 -



--------------------------------------------------------------------------------

(e) reference to “this Agreement” (including any Exhibit hereto) or any other
agreement or document shall be construed as a reference to such agreement or
document as the same may be amended, modified, supplemented or restated, and
shall include a reference to any agreement or document that amends, modifies,
supplements or restates, or is entered into, made or given pursuant to or in
accordance with its terms;

(f) references to any law, statute, rule, regulation, standard (including for
testing and sampling), notification or statutory provision shall be construed as
a reference to the same as it may have been, or may from time to time be,
amended, modified or re-enacted;

(g) references to any Person shall be construed as a reference to such Person’s
successors and permitted assigns;

(h) “includes”, “including” and similar phrases mean “including, without
limitation”;

(i) all Exhibits are incorporated herein and made a part of this Agreement for
all purposes; and

(j) references to “or” will be deemed to be disjunctive but not necessarily
exclusive (i.e., unless the context dictates otherwise, “or” will be interpreted
to mean “and/or” rather than “either/or”).

16.3 Amendment. No amendment, supplement or other modification of this Agreement
shall be valid unless evidenced in writing and signed by both Parties.

16.4 Severability of Provisions. If any provision of this Agreement is found to
be void and unenforceable, such provision shall be deemed to be deleted from
this Agreement and the remaining provisions of this Agreement shall continue to
have full force and effect. The Parties shall, in such event, negotiate in good
faith to agree to a mutually satisfactory valid and enforceable substitute
provision implementing to the fullest extent possible the intentions of the
Parties at the Effective Date.

16.5 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and, except as herein stated
and in the instruments and documents to be executed and delivered pursuant
hereto, contains all of the representations, undertakings and agreements of the
Parties in respect of the subject matter hereof. This Agreement supersedes all
prior meetings, correspondence, and negotiations between the Parties. There are
no representations, warranties, covenants, agreements or collateral
understandings, oral or otherwise (express or implied) of any kind between the
Parties in respect of the subject matter hereof, except as contained herein.

16.6 Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be considered an original, but all of which
shall together constitute one and the same instrument. Any executed counterpart
may be delivered in portable document format (.pdf) or by other electronic means
and, when so delivered, shall be legally enforceable in accordance with its
terms.

 

- 23 -



--------------------------------------------------------------------------------

16.7 Third Parties. This Agreement and all rights hereunder are intended for the
sole benefit of the Parties and shall not imply or create any rights on the part
of, or obligations to, any other Person (other than to members of the Customer
Group and Owner Group pursuant to and in accordance with Section 6.2 and
Section 14).

16.8 Non-Recourse. The Parties’ respective obligations hereunder are intended to
be the obligations of the respective Parties only and no recourse for any
obligation of a Party hereunder, or for any claim based thereon or otherwise in
respect thereof, shall be had against any incorporator, shareholder, partner,
member, officer or director, or Affiliate, as such, past, present or future of
such Party.

16.9 Attorneys’ Fees. The Parties agree that in the event either of the Parties
institutes legal proceedings to enforce any of the terms of this Agreement, all
court costs and reasonable attorneys’ fees incurred by the substantially
prevailing Party shall be reimbursed by the other Party.

16.10 No Waiver. Either Party’s waiver of any breach or failure to enforce any
of the terms of this Agreement at any time shall not in any way affect, limit,
modify, or waive such Party’s right thereafter to enforce or compel strict
compliance with every term hereof, notwithstanding such waiver or failure or any
course of dealing or custom of the trade.

16.11 No Agency. No Party shall be deemed hereunder to be an agent of, or
partner or joint venturer with, any other Party.

16.12 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK AND, WHERE APPLICABLE, THE GENERAL
MARITIME LAW OF THE UNITED STATES, WITHOUT REFERENCE TO ANY CHOICE OF LAW
PRINCIPLE THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER LAW.

(b) The United Nations Convention on Contracts for International Sale of Goods
shall not apply to this Agreement.

(c) The Parties acknowledge and agree that: (i) this Agreement is for the
purpose of providing terminalling services, which shall not include storage
services except as may be incidental to providing such terminalling services,
(ii) each of the Domes used in connection with the provision of the Terminal
Services is not intended to provide storage or constitute a warehouse but rather
is intended to protect the Biomass from the elements for a very limited amount
of time prior to its being loaded onto a Vessel for overseas or other transport,
(iii) any incidental storage services provided by Owner during any time in which
Biomass occupies a space in the Terminal are free of charge, and (iv) the
Parties waive to the maximum extent permitted by applicable Laws any application
of the terms of the Uniform Commercial Code of the State of North Carolina in
respect of warehouses.

16.13 Dispute Resolution. Any dispute arising from this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement or
the consequences of

 

- 24 -



--------------------------------------------------------------------------------

its nullity), shall be referred to and finally resolved by arbitration under the
rules of the American Arbitration Association (the “Rules”), which Rules are
deemed to be incorporated by reference into this Section 16.13 except as
expressly amended by this Section 16.13. The tribunal shall consist of three
(3) arbitrators, two (2) of whom shall be nominated by the respective Parties
and the third of whom shall be jointly selected by the two arbitrators selected
by the Parties. The seat of the arbitration and the venue of all hearings shall
be New York, NY and the language of the arbitration shall be English. The
arbitral tribunal shall have power to award on a provisional basis any relief
that it would have power to grant on a final award. Without prejudice to the
powers of an arbitrator provided by the Rules, by statute or otherwise, the
arbitral tribunal shall have power at any time, on the basis of written evidence
and the submissions of the Parties alone, to make an award in favor of the
claimant (or the respondent if a counterclaim) in respect of any claims or
counterclaims to which there is no reasonably arguable defense (either
substantively or as to the amount of any damages or other sums to be awarded).
To the extent permitted by applicable Law, the Parties hereby agree to waive any
rights to refer points of law, or to appeal, to the courts; provided, that
nothing in this Section 16.13 shall be construed as preventing either Party from
seeking conservatory or similar interim relief in any court of competent
jurisdiction.

Section 17. Confidentiality.

17.1 Confidentiality. The existence and terms of this Agreement and information
disclosed by or on behalf of either Party to the other Party or its
representatives in connection with this Agreement (hereinafter referred to as
“Confidential Information”) shall, during the Term and until the expiration of
twelve (12) months after this Agreement has terminated, be treated as
confidential by each Party and shall not be disclosed in whole or part by either
Party to any third party without the prior written consent of the other Party.
No breach of this Section 17.1 shall entitle the other Party to terminate this
Agreement.

17.2 Confidentiality Carve-outs. Notwithstanding Section 17.1, neither Party
shall be required to obtain the prior written consent of the other Party in
respect of disclosure of Confidential Information:

(a) to Affiliates of such Party; provided, that such Party shall require such
Affiliates to keep the Confidential Information confidential on the same terms
as are provided in this Section 17;

(b) to Persons professionally engaged by or on behalf of such Party;

(c) to any Government Entity having jurisdiction over such Party, but only to
the extent that such Party is required by such Government Entity to make
disclosure;

(d) to any investors or potential investors in such Party or any affiliate
thereof; provided, that such Party shall require such investor or potential
investor to keep the Confidential Information confidential on the same terms as
are provided in this Section 17;

(e) to any lenders or prospective lenders in connection with the financing of
such Party’s operations;

 

- 25 -



--------------------------------------------------------------------------------

(f) to the extent reasonably required by any Laws or rule of any relevant stock
exchange or to the extent required by any juridical, arbitral or administrative
proceeding; or

(g) to the extent any disclosure is required to be made in the financial
statements of either Party or any of its Affiliates or in publicly filed
documents to effect the transactions contemplated by this Agreement;

provided, that the disclosing Party shall keep the disclosure of the
Confidential Information to the minimum necessary for the purpose for which it
is disclosed.

17.3 Securities Filings. Notwithstanding anything to the contrary herein, either
Party and its Affiliates shall be permitted to include in documents filed with
regulators regarding securities offered or to be offered of such Party or an
Affiliate of such Party (and in any amendments thereto or related offering
documents) any information regarding the Parties, this Agreement and the
transactions contemplated by this Agreement.

17.4 Press Releases. Neither Party shall issue any press release or make any
public announcement relating to the subject matter of this Agreement without the
prior written consent of the other Party.

(Signature page follows)

 

- 26 -



--------------------------------------------------------------------------------

This Agreement has been executed by the authorized representatives of each Party
as indicated below effective as of the Effective Date.

 

Enviva Port of Chesapeake, LLC Enviva Wilmington Holdings, LLC By: Enviva
Development Holdings, LLC, as By:

/s/ Stephen F. Reeves

its Managing Member Name: Stephen F. Reeves Title: Executive Vice President and
Chief Financial Officer By:

/s/ William H. Schmidt, Jr.

Name: William H. Schmidt, Jr. Title: Executive Vice President, General Counsel
and Secretary

TERMINAL SERVICES AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

COMMERCIAL DETAILS

 

1. Customer Addresses

Enviva Wilmington Holdings, LLC

c/o Enviva Development Holdings, LLC (as Managing Member)

7200 Wisconsin Avenue

Suite 1000

Bethesda, MD 20814

Attn: General Counsel

Facsimile No.: (240) 482 - 3774

email: william.schmidt@envivabiomass.com

 

2. Owner Addresses

Enviva Port of Chesapeake, LLC

c/o Enviva, LP

7200 Wisconsin Avenue

Suite 1000

Bethesda, MD 20814

Attn: General Counsel

Facsimile No.: (240) 482-3774

email: william.schmidt@envivabiomass.com

 

3. Estimated Shipments:

 

Calendar Year

  

Average Shipment Quantity (in metric tons)

2015    15,000 (December 1 through December 31) 2016    30,000 (January 1
through February 29)    90,000 (March 1 through May 31)    297,500 (June 1
through December 31) 2017    510,000 2018 and thereafter    510,000

 

4. Requirements of Owner’s Vetting Process.

 

  (a) Vessel Requirements. Performing Vessel to be/have:

 

  (i) Singledeck Bulkcarrier engines./bridge aft BoxShaped or Self trimming
supramax or smaller;

 

A-1



--------------------------------------------------------------------------------

  (ii) Maximum Vessel age of 20 years;

 

  (iii) Geared with 20 metric ton cranes for use at load as required for load
operations by Owner;

 

  (iv) Fully suitable for all load/discharge berths/ports/facilities including
but not limited to LOA/Beam/Draft/WLTHC;

 

  (v) Classed highest Lloyds or equivalent for the duration of the voyage by a
member of the IACS;

 

  (vi) CO2 fitted as required by the trade (mandatory);

 

  (vii) Entered with a first class P & I Club with full coverage and to remain
so for duration of voyage;

 

  (viii) ITF or ITF Equivalent;

 

  (ix) stanchions, if any, to be fully collapsible except in front of Vessel’s
crane houses and in no way interfere with the loading operations; and

 

  (x) Rightship approval as per receiver vetting requirements

 

  (b) With Vessel nomination, Customer to provide Owner the following:

 

  (i) Full description of Vessel;

 

  (ii) Present position, intended itinerary prior arrival loading port and ETA
loading port;

 

  (iii) Last 3 cargoes and last 3 load/discharge ports;

 

  (iv) Copies of valid class/ISPS/Gear/P+I/ISM/DOC/SMC certificates by email
attachment;

 

  (v) Ownership chain;

 

  (vi) Pictures of Vessel holds when available, and Owner requires Customer’s
efforts on this for each vessel nomination; and

 

  (vii) Declared cargo quantity and intended stow plan for that shipment.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

MARINE NOMINATIONS AND SCHEDULING

1. Interpretation. In the event of any inconsistency between this Exhibit B and
Section 5 of the Agreement, the terms and conditions of Section 5 shall prevail.

2. Laycan and Vessel Nominations.

(a) Shipping Schedule. By the first Business Day of each month from and after
the Effective Date, Customer shall provide Owner a non-binding, indicative
schedule of the Shipment size and 15 day windows of each Shipment to be
delivered to Customer over the following 3-month period.

(b) Laycan Nominations. At least 30 days prior to the start of the applicable
Laycan, Customer shall nominate to Owner a 10-day window for such Laycan, which
Customer shall narrow to a 7-day Laycan at least 21 days prior to the start of
such Laycan. For the avoidance of doubt, the final 7-day Laycan must be within
the foregoing 10-day window.

(c) Vessel Nominations. Customer shall nominate the final performing Vessel for
Shipments to be loaded by Owner at least 10 days before the first day of the
applicable Laycan. Owner shall have one (1) Business Day to accept or reject
such nominated Vessel, in writing to Customer. Upon any such rejection, Customer
shall have the right to nominate a different Vessel within 2 Business Days of
its receipt of such rejection in accordance with, and conforming to, the
requirements of this Agreement. In the event that Customer does not nominate a
Vessel when required hereunder and such failure continues for 5 days following
Customer’s receipt of notice thereof from Owner, Owner shall have the right,
upon two (2) Business Days’ written notice to Customer, to suspend Terminal
Services until such failure has been cured or remedied to Owner’s reasonable
satisfaction.

3. Estimated Time of Arrival. Customer or its designee will notify Owner of the
estimated date and time of arrival at the Terminal of each Vessel with an
approved nomination notice as soon as this information is available, but no
later than forty-eight (48) hours in advance of the estimated time of arrival.
The Vessel will be required to send Owner answers to pre-berthing questions at
least forty-eight (48) hours prior to the estimated time of arrival. Owner will
provide pre-berthing questions to the Vessel early enough to allow it a
reasonable time to respond.

4. Notice of Readiness. After a Vessel has arrived at the customary anchorage or
place of waiting, received all required clearances from Governmental Entities
and is otherwise in all respects ready to proceed to berth and commence loading
a Shipment, it will tender a Notice of Readiness to Owner in writing or via
other available means acceptable to Owner. The Notice of Readiness will state
the estimated time the Vessel will arrive at the Terminal wharf given any tidal
or other constraints.

5. Vessel Berth. Owner shall use due diligence to designate a safe berth for the
Vessel at which it can remain safely afloat and conduct cargo operations;
provided, however, that Owner is not responsible or liable for maintaining the
depth of the channel leading to the berth. Customer shall ensure all Vessels
will be dimensionally acceptable and meet all requirements of the Terminal’s
wharf facilities and governmental agencies.

 

B-1



--------------------------------------------------------------------------------

6. Berthing Order. Vessels arriving and issuing valid Notices of Readiness
within the Laycan confirmed by Owner will be berthed at the Berth in the order
of their tendering of valid notices of readiness, on a “first come, first
served” basis. A Vessel shall be deemed to have arrived at such time as it has
given a valid Notice of Readiness to Owner.

7. Berth Shifting & Vacating. Owner may require any Vessel to shift from one
berth to another at the Terminal at any time. Owner may require any Vessel to
vacate its berth if such action is reasonably required for the safe operation of
the Terminal. If the Vessel is required to so vacate its berth, the Vessel,
after tendering Notice of Readiness to recommence loading or discharging, will
be re-berthed in the next open time slot on the Terminal dock schedule. If any
Vessel fails to vacate its berth at the Terminal upon completion of loading
Customer’s Shipment, then Customer shall be responsible for the costs incurred
by other vessels that otherwise would be occupying the Berth but for the failure
of Customer’s Vessel to vacate same.

8. Pollution, Prevention and Responsibility. Customer or its Agent will require
all Vessels promptly and diligently to prevent, mitigate and remediate all
pollution emanating from said Vessels. Customer or its Agent will require all
Vessels to comply with Law and to carry all liability and pollution insurance
required by Law. In the event of any Biomass spills or other environmentally
polluting discharge caused by the fault of Customer’s Vessel, Owner shall
immediately notify Customer, and, subject to Customer’s consent, is authorized
to commence containment or cleanup operations as deemed appropriate or necessary
by Owner (and consented to by Customer). All reasonable costs of containment or
cleanup for such spill or discharge shall be borne by Customer, except that, in
the event a spill or discharge is the result of joint negligence or misconduct
of both Owner and Customer’s Vessel, costs of containment or cleanup shall be
borne jointly by Owner and Customer in proportion to each Party’s or its
Vessel’s negligence or misconduct.

9. International Ship and Port Facility Security Code Compliance. Customer shall
ensure that any Vessel receiving Customer’s Biomass under this Agreement is in
compliance with the International Ship and Port Facility Security Code and any
relevant amendments to Chapter XI of SOLAS (“ISPS code”) or the Maritime
Transportation Security Act (“MTSA”) of 2002, as applicable, and similar laws
and regulations pertaining to the security of ports, facilities, or terminals.
The Terminal will operate in compliance with all applicable Laws for the
activities as contemplated herein this Agreement.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

SPECIFICATIONS

 

PARAMETER

   UNITS    LIMIT     TOLERANCE    METHOD    PERFORMED
BY

Composition

             

Origin and Source

   Only Forest, plantation, and other virgin (chemically untreated) wood   
EN 14961-1    Seller Decl.

Bark

   % wt, arb    < 8 %    none       Seller Decl.

Additives or Binders 1

   % wt, arb    < 3 %    none       Seller Decl.

Extraneous Materials

        none      none       Insp

Burned or Charred Pellets

        none      none       Insp

Water Damage

        none      none       Insp

Sampling & Sample Prep

           EN 14778,
EN 14780    Insp & Lab

Bulk Physical Parameters

             

Temperature 2

   deg C    £ 60      1 deg C    EN15234    Insp

Fines <3.15 mm (round-hole)

   %wt, atb    £ 3.0      none    EN 15149    Insp

Diameter

   mm      6 to 10      none    EN 16127    Lab

Average Length

   mm      10-40      none    EN 16127    Lab

Pellets < 40mm in Length

   %wt, atb    ³ 99.0      none    EN 16127    Lab

Pellets < 50mm in Length

   %wt, atb    ³ 99.9           

Bulk Density

   kg/m3    ³  645-750      2% of limit    EN 15103    Lab

Durability

   %wt, atb      97.5-99      0.5% absolute    EN 15210-1    Lab

DSEAR Information

             

Cloud Ignition Temp

   deg C    ³ 400      none       Lab**

5mm Layer Ignition Temp

   deg C    ³ 210      none    EN 13821    Lab**

Ignition Energy (capacitive) 3

   mJ    ³ 30      none    or    Lab**

Explosion Pressure

   bar    £ 10.5      none    ASTM E2019    Lab**

Specific Dust Constant, KSt

   bar x m/s    £ 200      none       Lab**

Explosive Ratio, ST

   ST      ST-1      none       Lab**

Proximate Analysis

             

Volatiles

   % wt, arb      70 - 82      4% of mean    EN 15148    Lab

Total Moisture

   % wt, arb      4 - 10      0.5% absolute    EN 14774-1    Lab

Ash

   % wt, db    £ 1.5      0.1% absolute    EN 14775    Lab

NCV (at const. pressure)

   GJ/mt, arb    ³ 16.5      0.3 GJ/mt    EN 14918    Lab

Ultimate Analysis

             

Oxygen

   %wt, arb      28 to 42      1.5% absolute    EN 15296    Lab

Nitrogen

   %wt, db    £ 0.4      0.05% absolute    EN 15104    Lab

Sulfur (any ship)

   %wt, db    £ 0.05      0.01% absolute    EN 15289    Lab

Sulfur (annual avg)

   %wt, db    £ 0.02      0.01% absolute    EN 15289    Lab

Chlorine (any ship)

   %wt, db    £ 0.02      0.01% absolute    EN 15289    Lab

Chlorine (annual avg)

   %wt, db    £  0.018      0.01% absolute    EN 15289    Lab

Flourine

   mg/kg, db    £ 70      none    EN 15289    Lab*

 

C-1



--------------------------------------------------------------------------------

Ash Fusion

DT (Oxidizing)

deg C ³ 1200    50 CEN/TS 15370-1 Lab*

DT (Reducing)

deg C ³ 1150    50 CEN/TS 15370-1 Lab*

Major and Minor Metals

As,Co,Cr,Cu,Mn,Ni,Pb,Sb,V

mg/kg, db £ 800    none EN 15297 Lab*

As

mg/kg, db £ 1.3    0.064 absolute EN 15297 Lab*

Al

mg/kg, db £ 800    n/a EN 15290 Lab*

Ca

mg/kg, db £  5250    n/a EN 15290 Lab*

Cd

mg/kg, db £ 0.3    0.06 EN 15297 Lab*

Cr

mg/kg, db £ 15.0    0.032 absolute EN 15297 Lab*

Cu

mg/kg, db £ 16.0    0.043 absolute EN 15297 Lab*

Fe

mg/kg, db £ 700    n/a EN 15290 Lab*

Pb

mg/kg, db £ 10.0    0.033 absolute EN 15297 Lab*

Mg

mg/kg, db £ 750    n/a EN 15290 Lab*

Hg

mg/kg, db £ 0.1    0.0046 absol. EN 15297 Lab*

Ni

mg/kg, db £ 10.0    n/a EN 15297 Lab*

K

mg/kg, db £ 2100    n/a EN 15290 Lab*

P

mg/kg, db £ 300    14 EN 15290 Lab*

Si

mg/kg, db £ 3400    n/a EN 15290 Lab*

Na

mg/kg, db £ 590    n/a EN 15290 Lab*

Sn

mg/kg, db £ 1.0    n/a EN 15297 Lab*

Ti

mg/kg, db £ 100    n/a EN 15290 Lab*

V

mg/kg, db £ 4.0    n/a EN 15297 Lab*

Zn

mg/kg, db £ 20    5.43 absolute EN 15297 Lab*

Halogenated Organics

Benzo-a-pyrene

mg/kg, db £ 0.5    None GCMS Lab*

Pentachlorphenol

mg/kg, db £ 3.0    None ECD Lab*

Particle Size Distribution in Pellets

% < 4.0mm

% wt, atb ³ 99.5 4  0.5% absolute EN 16126 Lab

% < 3.15mm

% wt, atb ³ 98.0    0.5% absolute EN 16126 Lab

% < 2.0mm

% wt, atb ³ 92.5    1% absolute EN 16126 Lab

% < 1.0mm

% wt, atb ³ 50.0    5% absolute EN 16126 Lab

% < 0.1mm

% wt, atb £ 7.0    2% absolute EN 16126 Lab

Mean Particle Size 4

microns ³ 420    none see note Lab

atb = as-tested basis; arb = as-received basis; db = dry basis

Tolerances are expressed in the same units as the limits, except where noted
otherwise. Where tolerances are not currently declared in the referenced EN
method (as indicated by n/a in the table above), at such a time as said
tolerances are officially declared by the relevant governing body, those
tolerances will be adopted in the table above.

 

- C-2 -



--------------------------------------------------------------------------------

1 – Additives or binders shall be of vegetal origin only and shall meet all
sustainability requirements applicable to the Biomass

2 – Maximum bulk temperature shall be checked at the delivery point.

3 – Particles having at least one dimension less than 600 microns shall be
deemed acceptable.

4 – The MIE shall be carried out on a sample seived to an average particle size
of 75 micron and dried to a moisture content of 4%.

* – Once each quarter, or as requested by Buyer

** – Once before first shipment, or as requested by Buyer

“Lab” analysis shall be performed by an independent laboratory and “Insp” test
shall be performed by an independent inspector. “Insp & Lab” shall mean that a
field test shall be performed by the independent inspector and a lab value shall
be analyzed by the independent laboratory.

 

- C-3 -